      Case: 1:19-cv-07284 Document #: 40 Filed: 02/20/20 Page 1 of 4 PageID #:322




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
DAVID C. JACKSON,                )
                                 )
           Plaintiff,            )
                                 )                    Case No. 19-CV-07284
v.
                                 )
THE JOLIET POLICE DEPARTMENT,    )
THE CITY OF JOLIET, AL ROECHNER, )                    Honorable Thomas M. Durkin
JOSEPH ROSADO, JOHN PERONA,      )
ED CLARK, JASON OPIOLA, AND      )
FRANK BALOY,                     )                    Jury Trial Demand
                                 )
           Defendants.           )

CITY OF JOLIET, AL ROECHNER, JOSEPH ROSADO, AND JOHN PERONA’S RULE
      12(b)(6) PARTIAL MOTION TO DISMISS PLAINTIFF’S COMPLAINT

          Defendants City of Joliet (“City”), Al Roechner (“Roechner”), Joseph Rosado

(“Rosado”) and John Perona (“Perona”) move to partially dismiss Plaintiff’s First Amended

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

1. As explained in further detail in the Defendants’ accompanying Memorandum of Law,

     various aspects of Plaintiff’s First Amended Complaint do not state valid causes of action

     upon which relief can be granted.

2. Rosado and Perona must be dismissed from Count I, because they enjoy qualified immunity

     from Plaintiff’s Section 1983 claim.

3. Count III of Plaintiff’s Complaint should be dismissed in its entirety because Plaintiff has

     failed to allege he exhausted his administrative remedies. Specifically, Plaintiff nowhere

     alleges that the U.S. Equal Employment Opportunity Commission issued him a Notice of

     Right to Sue, which is a statutory prerequisite for a Title VII lawsuit. Alternatively, the

     “disparate impact” allegation found in Count III, Pl’s Cmplt. ¶¶ 195-96, must be dismissed,




{00607045.DOCX v. 1 }
      Case: 1:19-cv-07284 Document #: 40 Filed: 02/20/20 Page 2 of 4 PageID #:323




     because it was not alleged or otherwise contained in Plaintiff’s underlying charge of

     discrimination.

4. Rosado and Perona must be dismissed from Count IV, because Plaintiff has failed to allege

     that Rosado and Perona subjected Plaintiff to adverse actions within the meaning of 42

     U.S.C. § 1981.

5. Perona must be dismissed from Count V, because Plaintiff has failed to allege that Perona

     engaged in “extreme and outrageous” conduct, which is a necessary element for the common

     law tort of intentional infliction of emotional distress.

6. The City, Roechner, Rosado and Perona must all be dismissed from Count VI, because

     Plaintiff has failed to allege that they: (a) literally detained Plaintiff for false arrest/false

     imprisonment purposes; (b) were the “sole source” of information that led to Plaintiff’s

     arrest; and/or (c) requested that Plaintiff be arrested.

7. The City, Roechner, Rosado and Perona must all be dismissed from Count VII, because

     Plaintiff has failed to allege that they were responsible for the “commencement or

     continuance” of Plaintiff’s criminal prosecution.

8. The punitive damage allegations against the City in Counts V, VI and VII, must be

     dismissed, because Illinois municipalities are not subject to punitive damages under Section

     2-102 of the Local Governmental and Governmental Employees Tort Immunity Act (“Tort

     Immunity Act”). 745 Ill. Comp. Stat. 10/2-102

          WHEREFORE, for the reasons discussed above and in the Defendants’ accompanying

Memorandum of Law, the Court should dismiss:


           (1) Defendants Rosado and Perona from Count I


           (2) Count III against the City;

{00607045.DOCX v. 1 }                              -2-
      Case: 1:19-cv-07284 Document #: 40 Filed: 02/20/20 Page 3 of 4 PageID #:324




           (3) Defendants Rosado and Perona from Count IV;


           (4) Defendant Perona from Count V;


           (5) the City, Roechner, Rosado and Perona from Count VI; and (7) the City, Roechner,

                Rosado and Perona from Count VII; and


           (6) the punitive damage requests against the City in Counts V, VI and VII.


                                                   Respectfully submitted,

                                                   CITY OF JOLIET, AL ROECHNER, JOSEPH
                                                   ROSADO and JOHN PERONA

                                                   By: /s/ James J. Powers

                                                        One of Its Attorneys


DATED: February 20, 2020

James. J. Powers ARDC No. 6256540
Kelly A. Coyle ARDC No. 6312591
CLARK BAIRD SMITH LLP
6133 North River Road, Suite 1120
Rosemont, Illinois 60018
Telephone: (847) 378-7700
jpowers@cbslawyers.com
kcoyle@cbslawyers.com




{00607045.DOCX v. 1 }                            -3-
      Case: 1:19-cv-07284 Document #: 40 Filed: 02/20/20 Page 4 of 4 PageID #:325




                               CERTIFICATE OF SERVICE

        The undersigned attorney certifies that he provided service of the foregoing CITY OF
JOLIET, AL ROECHNER, JOSEPH ROSADO, AND JOHN PERONA’S RULE 12(b)(6)
PARTIAL MOTION TO DISMISS PLAINTIFF’S COMPLAINT to the counsel of record listed
below by filing the same with the Northern District of Illinois’ CM/ECF electronic filing system
on this 20th day of February, 2020:


                            Michael J. Marovich
                            Hiskes, Dillner, O'Donnell,
                            Marovich & Lapp, Ltd.
                            10759 W. 159th St.
                            Ste. 201
                            Orland Park, IL 60467
                            Stacey Vucko
                            Vucko Law LLP
                            2208 Midwest Road
                            Suite 104
                            Oak Brook, Illinois 60523

                            Michael R. Stiff
                            Jeff Taylor
                            Spesia & Taylor
                            1415 Black Road
                            Joliet, Illinois 60435



                                            By: /s/ James J. Powers__________




{00607045.DOCX v. 1 }
